DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the Amendment filed on January 6, 2021.
Claims 3-4, 6-9, 12, 14-20, 24-25, and 29 are cancelled.
Claim 30 is added.
Claims 1-2, 5, 10-11, 13, 21-23, 26-28, and 30 are pending.
Claims 1-2, 5, 10-11, 13, 21-23, 26-28, and 30 are examined.
This Office Action is given Paper No. 20210219 for references purposes only.

Claim Objections 
Claims 21-23 are objected to because they recite “configured to cause the at least one computing device to.” Please see definition below for “configuration”, which can be a hardware configuration (e.g. a computer). Furthermore, claim 21 is an apparatus claim drawn to a computer program product tangibly embodied on a non-transitory medium. However, the claim recites that the product is configured to cause the computing device to perform subsequent limitations. The computing device is not part of the claimed invention, and the product itself does not perform these subsequent limitations. Appropriate correction is required.

Claim Rejections - 35 USC § 112, 2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 recites “identifying relative differences in metrics, dimensions, and overlap with other segments for the first segment and second segment.” This phrase is vague and indefinite because it is unclear what “overlap with other segments” refers to. Claim 1 only recites a first segment and a second segment. It is unclear whether “other segments” refer to additional segments other than the first segment and the second segment; and if so, what is being measured as “overlap” with these additional segments (e.g. the metrics, the dimensions, or some other factors). It is also unclear whether “overlap with other segments for the first segment and second segment” refers to overlap for segments within the first segment and second segment.
Claim 10 recites “representing relative amounts of the differences in the metrics, dimensions, and other segments on the user interface, wherein the user interface identifies the metrics of greatest difference, the dimensions of greatest difference, and other segment overlaps of greatest difference between the first segment and second segment.” This phrase is vague and indefinite because it is unclear what “other segments on the user interface” refers to. Claim 1 only recites a first segment and a second segment. It is unclear whether “other segments on the user interface” refer to additional segments other than the first segment and the second segment, or to portions of the first segment and second segment. Similarly, it is unclear what “other segment overlaps of greatest difference between the first segment and second segment” refers to: additional segments that overlap each other, or segments within the first segment and the second segment that overlap each other. 
Claim 11 recites “providing an online ad through a computing network to end users in the first segment.” Examiner assumes that Applicant intended “providing an online ad through a computing network to the subset of end users in the first segment.” Appropriate correction is required.

Claim Interpretation
After careful review of the original specification and unless expressly noted otherwise by Examiner, Examiner concludes that Applicant is not his own lexicographer.  See MPEP § 2111.01 IV.
Examiner hereby adopts the following definitions under the broadest reasonable interpretation standard. In accordance with In re Morris, 127 F.3d 1048, 1056, 44 1 Additionally, these definitions are only a guide to claim terminology since claim terms must be interpreted in context of the surrounding claim language. Finally, the following list is not intended to be exhaustive in any way:
configuration “(1) (A) (software) The arrangement of a computer system or component as defined by the number, nature, and interconnections of its constituent parts.” “(C) The physical and logical elements of an information processing system, the manner in which they are organized and connected, or both.  Note: May refer to hardware configuration or software configuration.”  IEEE 100 The Authoritative Dictionary of IEEE Standards Terms, 7th Edition, IEEE, Inc., New York, NY, Dec. 2000.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from Examiner should be directed to Chrystina Zelaskiewicz whose telephone number is 571.270.3940. Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Abhishek Vyas can be reached at 571-270-1836.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
/CHRYSTINA E ZELASKIEWICZ/Primary Examiner, Art Unit 3621                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                



    
        
            
        
            
        
            
        
            
    

    
        1 While most definition(s) are cited because these terms are found in the claims, Examiner may have provided additional definition(s) to help interpret words, phrases, or concepts found in the definitions themselves or in the prior art.